DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 10/12/2021 is acknowledged.  The traversal is on the ground(s) that “each of the claim sets [set forth in the Restriction Requirement] are directed to tray leveling, such that a search for all three sets of claims would not be undue”.  This is not found persuasive because, as set forth in the Restriction Requirement, the three sets would be classified in different locations (medical art for Group I, tray art for Group II, and adjustment art for Group III) and would require the use of different search queries. For example, elected Group I is directed to a medical system and therefore requires a predominant search in the medical fields using medical terminology, while neither of nonelected Groups II and III require any search in the medical fields; Group II requires a search in the tray art using terminology not required by Groups I and III; and Group III requires a search for specific structures related to height adjustment that are not required by Groups I and II. Accordingly, claims 11-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “mixing pan” (introduced in claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  The phrase “the water source” on line 3 lacks proper antecedent basis; however, it is clear that this of purified water”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  The phrase “the concentrate source” on lines 2-3 lacks proper antecedent basis; however, it is clear that this phrase is intended to refer to the “source of concentrate” introduced in claim 1. Therefore, it is suggested to amend lines 2-3 to recite “the of concentrate”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1: Line 13 refers to “the heater/mixing container”. Although a “mixing container” has been introduced earlier in line 10, a “heater” has not been previously introduced. It is unclear if (1) a typographical error was made and this recitation was intended to only refer to “the mixing container”, (2) a “heater” was intended to be introduced earlier in the claim, or (3) the mixing container is intended to also be a 
Re claim 4: Lines 2-3 recite “such as a container for the concentrate source”. The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). That is, it is unclear whether the at least one hook (1) must be of a form capable of specifically supporting a container that is for the source of concentrate or (2) must be of a form capable of supporting any container. For the sake of examination, the latter (2) is the interpretation applied to the claim. It is suggested to either remove the phrase “such as a container for the concentrate source” or amend the claim to recite at the “at least one fluid container” is such a container. Claims 5 and 6 are rejected due to their dependence on claim 1.
Re claim 5: Line 2 recites that the source of purified water “includes a water purifier or a container for the purified water” (and thus does not require “a container for the purified water” but instead could include “a water purifier”), but line 3 appears to require “the container for purified water”. Such recitations render the claim indefinite because it is not clear whether such a “container for purified water” is required of the claim (as implied by line 3) or not (as implied by line 2). For the sake of examination, claim 5 is interpreted such that “a container for the purified water” is not required of the claim but that the system could instead include “a water purifier”. It is suggested to amend claim 5 to recite “wherein the source of purified water includes a water purifier or a container for the purified water, and wherein, when the source of purified water includes the container for the purified water, the at least one hook is configured to support the container for the purified water”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Szpara et al. (PG PUB 2017/0319768) in view of Fallon et al. (PG PUB 2011/0040242).
Re claim 1, Szpara discloses a medical fluid delivery system (Fig 1; it is noted that all reference characters cited below refer to Fig 1 unless otherwise noted) comprising: a source of purified water 66 (Para 126); a source of concentrate 84a (Para 130) for mixing with water from the water source (Para 142); a disposable set 40 including a pumping portion 42, a water line 64b in fluid communication with the source of purified water and the pumping portion (as seen in Fig 1), a concentrate line 86 in fluid communication with the concentrate source and the pumping portion (as seen in Fig 1), and a mixing container 62 in fluid communication with the pumping portion (as seen in Fig 1); a medical fluid delivery machine 20 including, a pump actuator (“pneumatic pump chambers located at housing 24 of cycler 20”, Para 124) operable with the pumping portion of the disposable set, and a mixing pan (the upper surface of housing 24 of machine 20, as seen in Fig 1)) configured to support the heater/mixing 
Fallon, however, teaches a system (Fig 1; it is noted that all reference characters cited below refer to Fig 1 unless otherwise noted) that comprises a medical fluid delivery machine 4 (comparable to machine 20 of Szpara) comprising a pump actuator (inherent in “PD cycler”, Para 27) and a mixing pan (the upper surface of machine 4, as seen in Fig 1) and a cart 10 comprising at least one leveling foot 6 (“the connecting members 6 may be adjustable in length so that the height of the top shelf 2 may be raised or lowered”, Para 29) positioned and arranged to enable the mixing pan to be oriented in a desired position for mixing fluid (Para 29) for the purpose of optimizing treatment for the patient (Para 29). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Szpara to include a cart having at least one leveling foot, as taught by Fallon, for the purpose of optimizing treatment for the patient (Para 29).It is reiterated that this modification incorporates the entire cart 10 of Fallon into the system of Szpara.
Re claim 2, as set forth in the rejection of claim 1 above, Szpara discloses all the claimed features except at least one leveling foot; therefore, Szpara fails to disclose that the at least one leveling foot is connected to a housing of the medical fluid delivery machine. Fallon, however, teaches that the cart 10 that comprises the at least one leveling foot 6 (and that was incorporated into the system of Szpara in the rejection of claim 1) provides the at least one leveling foot such that it is connected to a housing of the medical fluid delivery machine (as seen in Fig 1 of Fallon, the at least one leveling 
Re claim 3, as set forth in the rejection of claim 1 above, Szpara discloses all the claimed features except at least one leveling foot; therefore, Szpara fails to disclose that the at least one leveling foot is connected to a leveling tray upon which the medical fluid delivery machine is set for treatment. Fallon, however, teaches that the cart 10 that comprises the at least one leveling foot 6 (and that was incorporated into the system of Szpara in the rejection of claim 1) also includes a leveling tray 2 (Fig 1) upon which the medical fluid delivery machine is set for treatment (as seen in Fig 1). Since claim 1 incorporates the entire cart 10 into Szpara’s system, this limitation is taught by Fallon. The same motivation applied in the rejection of claim 1 applies to claim 3. 
Re claim 4, as set forth in the rejections of claims 1 and 3 above, Szpara discloses all the claimed features except at least one leveling foot and a leveling tray; therefore, Szpara fails to disclose that the leveling tray is provided with at least one hook for supporting at least one fluid container. Fallon, however, teaches that the cart 10 that comprises the at least one leveling foot 6 and the leveling tray 2 (and that was incorporated into the system of Szpara in the rejection of claim 1) also provides the leveling tray with at least one hook 16 (Fig 1,2) for supporting at least one fluid container (as seen in Fig 1 supporting containers 24) for the purpose of allowing the containers to be hung near the machine (as seen in Fig 1, Para 28). Since claim 1 incorporates the entire cart 10 into Szpara’s system, this limitation is taught by Fallon. In addition to the motivation cited for including the cart 10 in the rejection of claim 1, it 
Re claim 5, Szpara discloses that the source of purified water includes a water purifier or a container 66 for the purified water (Para 126). As set forth in the rejection of claim 4 above, Szpara does not disclose at least one hook; therefore, Szpara fails to disclose that the at least one hook is configured to support the container for the purified water. Fallon, however, teaches that the cart 10 that comprises the hooks 16 (and that was incorporated into the system of Szpara in the rejection of claim 1) provides the hooks such that they are configured to support containers of fluid (as seen in Fig 1).. Since claim 1 incorporates the entire cart 10 into Szpara’s system, this limitation is taught by Fallon. In addition to the motivation cited for including the cart 10 in the rejection of claim 1, the same motivation applied in the rejection of claim 4 applies to claim 5.   
Re claim 7, as set forth in the rejections of claims 1 and 3 above, Szpara discloses all the claimed features except at least one leveling foot and a leveling tray; therefore, Szpara fails to disclose that the leveling tray includes a border extending from the medical fluid delivery machine, the border forming at least one aperture allowing access to adjust the at least one leveling foot. Fallon, however, teaches that the cart 10 that comprises the at least one leveling foot 6 and the leveling tray 2 (and that was incorporated into the system of Szpara in the rejection of claim 1) provides the leveling tray with a border (the portion of tray 2 outside the bolded polygon in annotated Fig A below) extending from the medical fluid delivery machine (as seen in Fig 1), the border . 

    PNG
    media_image1.png
    339
    811
    media_image1.png
    Greyscale

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Szpara et al. (PG PUB 2017/0319768)/Fallon et al. (PG PUB 2011/0040242) in view Greenblatt (US Pat 4,539,005).
Re claim 6, Szpara/Fallon disclose all the claimed features except that the leveling tray includes at least one hook receiving location positioned and arranged to .  

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (PG PUB 2013/0106609) in view of Szpara et al. (PG PUB 2017/0319768).
Re claim 1, Singh discloses a medical fluid delivery system (as seen in Fig 1; it is noted that all reference characters cited below refer to Fig 1 unless otherwise noted) comprising: a first source of fluid 122 (two sources 122 are shown hanging from hooks 123 on the left-hand side of the system in Fig 1; the “first source of fluid” is the source 122 on the left); a second source of fluid 122 (two sources 122 are shown hanging from hooks 123 on the right-hand side of the system in Fig 1; the “second source of fluid” is the source 122 on the right); a disposable set 112+126+128+130+132 (Fig 3) including a pumping portion 112 (Fig 3), a first line 126 (multiple lines 126 are seen in Fig 3, the “first line” is one of these) in communication with the first source of fluid and the pumping portion (as seen in Fig 1,3; Para 54); a second line 126 (multiple lines 126 are seen in Fig 3, the “second line” is another of these) in communication with the second 
Singh does not disclose that the first source of fluid is a source of purified water or that the second source of fluid is a source of concentrate for mixing with water from the water source; accordingly, Singh does not disclose that the first line is a water line, that the second line is a concentrate line, or that the mixing pan is for mixing the concentrate and the purified water. Szpara, however, teaches a substantially similar medical fluid delivery system (Fig 1; it is noted that all reference characters cited below refer to Fig 1 unless otherwise noted) comprising a source of purified water 66 (Para 126), a source of concentrate 84a (Para 130) for mixing with water from the source (Para 142) and a disposable set 40 comprising a pumping portion 42, a water line 64b, a concentrate line 86 and a mixing container 62, wherein the mixing container lies atop a medical fluid delivery machine 20 (as seen in Fig 1) and allows for mixing the concentrate and the purified water (Para 142) for the purpose of providing a system that reduces significantly both the amount of dialysis solution stored and handled by patients and the amount of waste produced (Para 25). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Singh to include the first source as a source of purified water, the second source as a source of 
Re claim 2, Singh discloses that the at least one leveling foot is connected to a housing 106 (Fig 3) of the medical fluid delivery machine (as seen in Fig 1,2; they are connected indirectly through tray 56).
Re claim 3, Singh discloses a leveling tray 56 upon which the medical fluid delivery machine is set for treatment (as seen in Fig 1), and wherein the at least one leveling foot is connected to the leveling tray (as seen in Fig 2).
Re claim 7, Singh discloses that the leveling tray includes a border 62 (Fig 2) extending from the medical fluid delivery machine (as seen in Fig 1,2), the border forming at least one aperture 66 (Fig 2) allowing access to adjust the at least one leveling foot (as seen in Fig 2).
Re claim 8, Singh discloses that the medical fluid delivery machine or the leveling tray includes a level detector (“position sensors”, Para 104).
Re claim 9, Singh discloses that the medical fluid delivery machine includes a control unit (“software”, Para 52) and a level detector (“position sensors”, Para 104) in operable communication with the control unit (Para 52,104).  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (PG PUB 2013/0106609)/Szpara et al. (PG PUB 2017/0319768) in view of Shener et al. (PG PUB 2007/0078370).
Re claim 10, Singh discloses that the medical fluid delivery machine includes a user interface 118 (Fig 3) in operable communication with the control unit (Para 55) and that the control unit is configured to generate at least one audio, visual or audiovisual message via the user interface (Para 55), but Singh/Szpara do not explicitly disclose that the message is generated upon communication with the level detector. Shener, however, teaches a medical fluid delivery machine 100 (Fig 1A) that includes a user interface 281 (Fig 2A) that is in operable communication with a control unit 200 (Fig 1A) (Para 71), the control unit configured to generate at least one audio, visual or audiovisual message via the user interface based upon communication with the level detector (Para 71, “control unit 200 is also capable of automatically sensing the fluid bag height above the control unit 200 and can give the user a visual and/or audible alarm if the height is insufficient”) for the purpose of informing the user if the fluid bag is at an adequate height for the procedure (Para 23). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Singh/Szpara to include the control unit such that it generates the message upon communication with the level detector, as taught by Shener, for the purpose of informing the user if the bags are at an adequate height for the procedure (Para 23).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Murphy et al. (PG PUB 2001/0035702) and Childers et al. (PG PUB 2007/0276328) each disclose medical fluid delivery systems comprising height . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783